Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Responses to the arguments are presented after the first rejection it is directed to.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka JP 61-170735, in view of Abe JP 5938536B, Hoshino WO 2016/132722 and Takaichi et al. WO 2018/069274.
See monomer I (trifluoroethyl--chloroacrylate), styrene monomer (II) and-methylstyrene monomer (IV) (see page 7, right column). See polymers 3-5 and 11-12, where were exposed using e-beam as evidenced by their sensitivity (C/cm2) in table on pages 8-9.

    PNG
    media_image1.png
    105
    536
    media_image1.png
    Greyscale
 
teaches various fluoroalkyl groups.  In examples 1, 2,2,2-trifluoroethyl--chloroacrylate is polymerized to form an agar-like mass and purified by precipitation from mixed solvents and dried to form a polymer powder.  This was dissolved in methyl cellosolve acetate to prepare a resist solution, which was then spin coated on Cr mask blanks, prebaked at 200 degrees for 30 minutes to form a 556 nm thick film.  This was then exposed using an e-beam and developed in 

Abe JP 5938536B (machine translation attached)  teaches a 49% alpha-methylstyrene and 51 mol% methylchloroacrylate with a weight average MW of  59,200 [0048,0051]. The copolymer units are described including fluoroalkyl esters of alpha-chloroacrylic acid, such as trifluoroethyl chloroacrylate.  These can has a weight average MW of 30,000-1,000,000 with 50,000-70,000 preferred and preferably has a polydispersity or 1.3 to 2.5 [0014-0016,0022-0032, particularly 0026,0027 and 0014-0015]. Useful coating solvents are known [0044]. 
Hoshino WO 2016/132722 (machine translation attached) teaches the desire to reduce the dissolution by the developer of the unexposed areas to enhance development contrast and resolution [0005]. The weight average MW is preferably more than 36,000 -1,000,000, preferably 55,000-70,000 [0023]. This is preferably a methylstyrene-methylchloroacrylate co-polymer, where the methylstyrene provides etching resistance and the chloroacrylate provides easy chain scission  [0016-0018]
Takaichi et al. WO 2018/069274 teaches a positive resist composition including solvent for the resist polymer coating solution.  Useful solvents for coating the composition include aliphatic carboxylic acid esters such as n-butylformate, isobutyl formate, n-amyl formate, isoamyl formate, n-butyl acetate and isoamyl acetate. The use of two or more solvents is also disclosed [0054-0057]. 

	With respect to claims 9-11, it would have been obvious to one skilled in the art to modify the process of using the compositions rendered obvious by the combination of Kataoka JP 61-170735, Abe JP 5938536B, Hoshino WO 2016/132722 and Takaichi et al. WO 2018/069274 by drying the coating at 160 degrees for 15 minutes based upon this being within the pre-baking conditions taught in Kataoka JP 61-170735. 

The applicant argues that the weight average MW is not taught in the references applied.  The examiner has added Abe JP 5938536B and Hoshino WO 2016/132722 to address this limitation and Hoshino WO 2016/132722 specifically describes the higher MW polymer as having .  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US patent 11215925 (formerly copending Application No. 16/963504, 20210072643), in view of Kataoka JP 61-170735, Abe JP 5938536B, Hoshino WO 2016/132722 and Takaichi et al. WO 2018/069274
It would have been obvious to modify the claimed invention of claims 1-5 US patent 11215925 by using 2,2,3,3,3-pentafluoropropyl-chloroacrylate as one of the monomers based upon the teaching of this amount the C2-10 fluoroalkyl groups in Kataoka JP 61-170735 with a weight average MW of 36,000-60,000 using ketonic polymerization solvents based upon the teachings of Abe JP 5938536B that this is partiocularly useful as a positive resist and has improved resolution and contrast as taught by Hoshino WO 2016/132722 and using other known photoresist coating solvents such as n-butylformate, isobutyl formate, n-amyl formate, isoamyl formate, or isoamyl acetate established in Takaichi et al. WO 2018/069274 as known resist coating solvents in place of at least a portion of the methyl cellosolve acetate used in the 
The provisional nature of this rejection is withdrawn based upon its issuance.
	Abe JP 5938536B and Hoshino WO 2016/132722 teach the added limitation and provide motivation for using the 36,000-60,000 weight average MW polymer.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/042912 (20210026244), in view of Kataoka JP 61-170735, Abe JP 5938536B, Hoshino WO 2016/132722 and Takaichi et al. WO 2018/069274
It would have been obvious to modify the claimed invention of claims 1-7 of copending Application No. 17/042912 (20210026244) by using 2,2,3,3,3-pentafluoropropyl-chloroacrylate as one of the monomers based upon the teaching of this amount the C2-10 fluoroalkyl groups in Kataoka JP 61-170735 with a weight average MW of 36,000-60,000 using ketonic polymerization solvents based upon the teachings of Abe JP 5938536B that this is partiocularly useful as a positive resist and has improved resolution and contrast as taught by Hoshino WO 2016/132722 and using other known photoresist coating solvents such as n-butylformate, isobutyl formate, n-amyl formate, isoamyl formate, or isoamyl acetate established in Takaichi et al. WO 2018/069274 as known resist coating solvents in place of at least a portion of the methyl cellosolve acetate used in the examples of Kataoka JP 61-170735 with a reasonable expectation of forming a useful coating composition based upon these being known photoresist solvents and the equivalence of alkyl formate and alkyl acetate solvents with n-butyl acetate in Takaichi et al. .
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/468815 (20200073240), in view of Kataoka JP 61-170735, Abe JP 5938536B, Hoshino WO 2016/132722 and Takaichi et al. WO 2018/069274
It would have been obvious to modify the claimed invention of claims 1-8 of copending Application No. 16/468815 (20200073240) by using 2,2,3,3,3-pentafluoropropyl-chloroacrylate as one of the monomers based upon the teaching of this amount the C2-10 fluoroalkyl groups in Kataoka JP 61-170735 with a weight average MW of 36,000-60,000 using ketonic polymerization solvents based upon the teachings of Abe JP 5938536B that this is partiocularly useful as a positive resist and has improved resolution and contrast as taught by Hoshino WO 2016/132722 and using other known photoresist coating solvents such as n-butylformate, isobutyl formate, n-amyl formate, isoamyl formate, or isoamyl acetate established in Takaichi et al. WO 2018/069274 as known resist coating solvents in place of at least a portion of the methyl cellosolve acetate used in the examples of Kataoka JP 61-170735 with a reasonable expectation of forming a useful coating composition based upon these being known photoresist solvents and the equivalence of alkyl formate and alkyl acetate solvents with n-butyl acetate in Takaichi et al. WO 2018/069274 for similar polymers, noting that the use of a combination of solvents is taught .
This is a provisional nonstatutory double patenting rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT

Art Unit 1737


/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                       January 10, 2022